Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 1 of 19

 

 

UNITED STATES DISTRICT COURT 9j)9 p15) -
SOUTHERN DISTRICT OF NEW YORK ~*

Heisei Artonio 19 CV 11084

Write the full name of each plaintiff.
(Include case number if one has been

assigned)

 

 

-against-
M Et an Ko rhncod Presto (& Do you want a jury trial?

Reiss AC, Developmerrt Nr LNo
nunca Conontitioan

COMPLAINT

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section Il.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

 

Rev. 1/9/17
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 2 of 19

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a_case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1337,
a case in which a citizen of one State sues a citizen of another State tion, and the amount
“iy ev erecta thee ERNE Te THe Tey EEE eta no defendant may

be a citizen of the same State as any plaintiff.

 

 

What is the basis for federal-court jurisdiction in your case?
A Federal Question
) Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

“Due vocess 14 Amendment

COuUAal DolectOn
Uinlaurfuleearch e Seizes

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff , KA beac Ch Anion (O , is a citizen of the State of

(Plaintiffs name)

Mle ws Nork.

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

 

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 3 of 19

If the defendant is an individual:
| rere

The defendant, Aesinn € MOO DEVE lopiprett of the State of

(Defendant’s name}

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

bhorhocd Resor?

el
The defendant, | Y\ce “qa Ne; De Ve IGomenis incorporated under the laws of
the State of Neco Vo K
t

and has its principal place of business in the State of Me tA.) Vo ‘ae
. v

or is incorporated under the laws of {foreign state)

and has its principal place of business in ID Psrodd wow

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

 

if. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

Katlizach — Yamn Antont©

First Name Middle Initial Last Name

YON) Ua Shinertan Av e

Street Address

‘Avon NY ICUSw

County, City State Zip Code
OFT BS 3410 ANWAR inatalve Gann (LAN
Telephone Number Email Address (if available)

Page 3

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 4 of 19

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: IN ey (\ ny hoyloned “Pps y-2_

First Name Last Name

 

Current Job Title (or other identifying information)

EO “Poroadudac

Current Work Address (or other address where defendant may be served)

 

 

Yle us Nor k oo |

County, City State Zip Code
Defendant 2: Band it On CYSED— A.

First Name Last Name

Current Job Title (or other identifying information)

2 \hWiam arreer

Current Work Address (or other address where defendant may be served)

 

 

Wonx MY IOUSS
County, City State Zip Code
Defendant 3: Naw Vork Hees YG Yo Sorbo \\ Devew@nent
First Name Last Name

Qin, Agency

Current Job Title (or other identifying information)

100 Gold Neat

Current Work Address {or other address where defendant may be served)

 

County, City State Zip Code

Page 4

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 5 of 19

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

WI, STATEMENT OF CLAIM
Place{s) of occurrence: \\ Was InN Icon ye @qana. i [. COry)

 

Date(s) of occurrence: —_\ \ laa-| | x

FACTS:

 

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

On Wiaaliq Ystrmnin Was Yemowe fen her
Oona that Sie been siding for over
lo years, oy Crbhy_ Wa yehall. inthe Leader
Quis HS. Anionin whs deemed 0 2quater
10 A Dune. OA AHI decision Ay “ucla €
Rarchalp Wirthouct Quny ewidlencé. lortracl uce
TO _ Nuah matter Fenant CLCU PIES A
Qy hy Sameare ol KDEC Mor ID Lhe. bulding |
herng “heunse.reo! tp Me lonkorhdnd hexpre
foe sh | ina Tax Ge ling. (efit He an Seer
A018. On AJ is}iQ Ms. Anicnid +iled
bankiniptees to Stop Such eurction
WIP Any AVout). She WAS Subsepy jentty
ese fron Dre mises by Crtu Harshallen

It pa HIS

 

Page 5

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 6 of 19

Several decisyon mace 19 the Ce oer COAL
pending appeal incic icing

IM CIGEe ‘Bava
De ci Vion On ro 9f 19 WD Loic ch She. WAS

ound by “Judge Rartootto Decision
Clee ng, Hen nid ASQ Souater
Poth deasian ace Ayxeol In erolerr to Locate

bout cing faqain HS Hiro ke ty Ooo) wrrhott
polecting the ‘Yabts or Wistenant defendant
LeeS DOM Ss2% ‘Binal Gece HVE PIeiCHIC-eS
A.Qounst t+encutt ar Qlistane S

INJURIES:

if you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

emotional! ASHESS nome le88ng> dle pn yothor

Oo (ec8onad & Oc COMCACHOO ae SPla ce mesTt
OF lone, Sanding Communaty member ane (her

[
miner Aria Win. oy 0 apawtmne tt:

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

Tae oa ememgency order sirmuning defendant
fom futur remover! of enant POAVessy LOW _
and awad ony Qurther revel cleem
appropiate to vo’ d__ometessness at

WonG na Formnily Wath Minor Chil (ct ‘cn led (()
local Com munity, ACh Sy )

Page 6

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 7 of 19

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing Jaw; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

Nes )9 Kort Oon
Dated laintiff’s Signature
Kavixach kum Anon 1O

 

 

 

 

 

 

First Name Middle Initial Last Name

Ww VWwasainaton AN 2

Street Address

ron NY INS}

County, City State Zip Code
\SEYH7S-O1eFE IAN Washiuetan Av &
Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes [LINo

if you do consent to receive documents electronically, submit the completed form with your
complaint. if you do not consent, please do not attach the form.

Page 7

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 8 of 19

United States District Court
Southern District of New York

 

Pro Se (Nonprisoner) Consent to Receive Documents Electronically

Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

1. Sign up for a PACER login and password by contacting PACER? at
www.pacer.uscourts.gov or 1-800-676-6856;

2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail.? Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access, Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

IMPORTANT NOTICE

Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court's
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

1. You will no longer receive documents in the mail;

2. If you do not view and download your documents during your “free look” and
within 15 days of when the court sends the e-mail notice, you will be charged for
looking at the documents;

This service does not allow you to electronically file your documents;

4, It will be your duty to regularly review the docket sheet of the case.?

 

1 Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.

2 You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3

3 The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk's
Office at the Court.

500 PEARL STREET | NEW YORK, NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 9 of 19

CONSENT TO ELECTRONIC SERVICE

I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

1. Ihave regular access to my e-mail account and to the internet and will check regularly for
Notices of Electronic Filing;

2. {ihave established a PACER account;

3. [understand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4. I will promptly notify the Court if there is any change in my persenal data, such as name,
address, or e-mail address, or if | wish to cancel this consent to electronic service;

5. lTunderstand that I must regularly review the docket sheet of my case so that] do not miss a
filing; and

6. TI understand that this consent applies only to the cases listed below and that if I file
additional cases in which [ would like to receive electronic service of notices of documents, |
must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket number
(for example, John Doe v. New City, 10-CV-01234).

 

 

 

Name (Last, First, MI)

 

 

 

Address City State Zip Code
Telephone Number E-mail Address
Date Signature

Return completed form to:

Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, N¥ 10007

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 10 of 19

Management and Development, Inc. v. Andrews Avenue Equities, 70 N.Y.2d 831, 523 N.Y.S.2d
441, 517 N.E.2d 1327 (1987). A trial court has wide discretion to grant relief under Code of
Civil Procedure Code § 5015 (a)(1) and defaulter provide a meritorious defense “is gloss add to
the statue by the courts”, Zervos v. Verizon New York, Inc., 252 F.3d 163, 168-169 (2001);
(Barone v. Barone, 54 Misc. 3d 599, 41 N.Y.S 3d 85).

The court should grant petitioner’s motion for relief pursuant to CPLR § 5015 because she
did not present any evidence in this action in time to defend, herself if such evidence was
produced in this action the decision or determination would be in favor of Plaintiff

E. Motion for Relief From order for newly discovered evidence. When plaintiff did not fully
defend, contest or challenge judgment entered against her in the action, the party may serve and
file a notice of motion to set aside the default or default judgment and for leave to defend the
action. ”. See Cizler v. Cizler, 19 A.D.2d 819, 243 N.Y.S.2d 614 (Ist Dept., 1963). (Code Civ,
Proc, § £505(a)}.

F, Court May Grant Relief on Timely Motion if Petitioner Not at Fault. On a finding by the
court that the notice of entry was made within the one year time period permitted by Code of
Civil Procedure Section 1505(a) and her lack of producing evidence in time to defend the action
was not caused by her avoidance or inexcusable neglect, it may set aside the default or default
judgment on whatever terms as may be just and allow the party to defend the action in a full

hearing. See Woodson v. Mendon Leasing Corp. (2003).

G. Granting of Relief Within Discretion of Court. Whether or not relief should be granted
under Code of Civil Procedure Section 1505(a)(1) is a matter within the discretion of the court in

light of fact that record did not reflect how trial court determined the award, and petitioner’s

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 11 of 19

entitlement to judgment with respect to claims for fraud and defamation was questionable, in
light of lack of detail in complaint. Piatt v. Horsley (4 Dept. 2013) 108 A.D.3d 1188, 970
N.Y.S.2d 155; Schutzer v. Berger (1972).

H. Public Policy Favors Application for Relief, Unless inexcusable neglect is clear, the policy
favoring trial on the merits prevails over the general rule of deference to the trial court’s exercise
of discretion, and doubts are resolved in favor of the application for relief from fraud or mistake.
See (Crouse v. McVickar (1912). The public policy of the law is that controversies should be set
aside based of error in the admission of evidence See (Jacobs v. CHOC-LO CO, (1926) 791 NY.
App, 1d 516; Logan v. Guggenheim, 128 NE. 903, 230 N.Y. 19.

The court should grant Petitioner’s motion for relief pursuant to Civil Code § 1505(a)
because existence of lease establishing Landlord tenant relationship is whether exclusive
control of premises has passed to allege tenant since the death of registered owner
Jonathan Dingle.

1. Motion for Relief From Order of a matter of law. In this case the property was obtained by
in rem foreclosure by the City and failed to provide petitioner with particularization requirements
in an eviction proceeding (See: Valrose Realty Co. v. Dewinger, NYLJ, Feb. 7, 1990, at 23, col.
3; and G.A.D. Enterprises Lid. v. Gonzalez,supra). In order to satisfy the requirement of stating
the facts upon which the proceeding is based, an essential allegation in the notice where
alternative pleading is permitted must be an explanation as to why the City does not know
Petitioner’s status, When service of a summons has not resulted in actual or proper notice to a
party in time to defend an action brought by a debt buyer and a default or default judgment has
been entered against him or her in the action, the party may serve and file a notice of motion to
set aside the default or default judgment and for leave to defend the action by demonstration of a

meritorious cause of action or defense to the action motion. Bilodeau-Redeye v. Preferred

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 12 of 19

Mutual Inc.,Co., 38 A.D.3d 1277, 1277, 831 N.Y.S.2d 815, 816 (4th Dep’t 2007); (Civ. Code §
1505).

J. Court May Grant Relief on Timely Motion if Petitioner Demonstrate Excusable Default.
On a finding by the court that the motion was made within time period(s) permitted by Civ, Code
§ 1505(a)(2)(A), Civ. Code § 392; Civ. Code § 377, and that petitioner did not present evidence
in time to defend the action was not caused by his or her avoidance of service or inexcusable
neglect, court may set aside the default or default judgment on whatever terms as may be just and
allow the party to defend the action general excuse that the default was caused by delays
occasioned by the ... insurance carrier is insufficient.” See Martinez v. D’ Alessandro Custom
Builders & Demolition, Inc., 52 A.D.3d 786, 787, 861 N.Y.S.2d 737, 738 (2d Dep’t 2008); (Civ.
Code § 1505).

K. Court may Consider Evidence Presented to Demonstrate Meritorious Defense.

Upon Respondent making contact with tenants at the building deeded to them in September
2018, as set forth in the Testimony and Trial, they begin to immediately harass tenants with
misrepresentation of their official association and failed to provide a copy of deed to tenant upon
several request to show ownership. In deed the registered owner who used to resided at the same
apartment in 2012 delivered a unsigned lease to Ms. Antonio, upon pending approval of offering
plan by HDFC board members. Jonathan Dingle ask Ms. Antonio if she was interested in buying
co-op stocks by purchasing her unit, and she agreed to do so with depositing two-thousand five-
hundred dollars in cash on separate occasion to him from February August 2013-November a
total of two-thousand-five hundred dollars was paid , and a unsigned lease was delivered to
petitioner shortly while residing at apartment 2S at subject property. Jonathan Dingle and Bob
Wells former tenant of basement apartment assisted petitioner with moving from apartment 25

into apartment 4N of the subject premises.

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 13 of 19

The court should grant petitioner’s motion to set aside the default and default judgment, if
entered on the ground that it is void because, although its invalidity may not appear from
an examination of the judgment roll, it is nonetheless void in fact in that the notice to quit
served on petitioner were never valid that and in rem foreclosure proceeding were never
served on deceased registered owners of 1211 HDFC or his estate. |

L. Statutory Power to Set Aside Void Judgment. The court may, on motion of either party
after notice to the other party, set aside any void judgment or order Jonathan Dingle registered
owner, tenant and President of the subject premises is an decease and lack legal understanding
regarding the transfer, sale, foreclosure of subject property. Matter of Board of Street Opening,
89 Hun 525, 526, 35 N.Y.S. 409; Walrath v. Abbott, 75 Hun 445, 451, 27 N.Y.S. 529.

M. Inherent Power to Set Aside Judgment Not Void on Its Face but Void in Fact. The law is
settled that courts of record have inherent power to set aside a void judgment whether or not it is
void on its face and the court which rendered a judgement or order may relieve a party pursuant
to CPLR 1015 (a)(5) See (Veta Brown v. HomeSales Inc (2016). As described in further details,
the service of the notice to quit was improper, depriving the court of jurisdiction. Furthermore,
the Petitioner is filing this motion within a reasonable period of time within one year of learning
of the existence of this notice of entry on or Around August 5, 2019. In Gecaj v. Gjonaj Realty &
Management, Corp.,149 A.D.3d 600, 51 N.Y.8.3d 74 (1st Dep’t 2017),

N. Court Has Duty to Set Aside Judgment. It is well settled that when an application to vacate
and set aside a judgment that is not void on its face but void in fact is made within a reasonable
time after its rendition and is based on a sufficient showing, it is within the power of the court,

and its duty, to set it aside (Smith v. Bratman (1917) 174 Cal, 518, 520, 163 P. 892).

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 14 of 19

The court should set aside the default and, if entered, default judgment in this action as
void on its face because occupant was not given notice of their status and/or the registered
owner was deceased of the time of in rem proceedings commencement.

O. Relief From Void Judgment or Order. Even if Ms. Antonio is occupying the premises as a
unleased/unauthorized occupant of New York City-owed in rem apartment building she is
entitled to due process, the Supreme Court, New York County, Scheonfeld, J.,, held that
unleased occupants of New York City -owned in rem apartment building had specific
identifiable due process rights to evaluation by Department of Housing Preservation and
Development under its unauthorized occupant policy prior to eviction. See Jacqueline Morillo,
Natividad Abreu, Wingrove Carlos, Evelyn Rivera, and Constance Hagans, individually and on
behalf of all other person similarly situated v. The City of New York Department of Housing
Preservation and Development of the City of New York set al,.178 A.D. 2d 7, 582 N.Y.S, 2d
387.

P. Inherent Power to Set Aside Judgment Void on Its Face. A court has inherent power,
independent of statute, to set aside a judgment or order that is void on its face it is a fact that
Johnatan Dingle, registered owner of HDFC was not served with notice in City in rem
foreclosure proceedings, since registered owner was deceased therefore order entered was “null
and void”, See U.S. Bank National Association v. Murillo, 2011 WL 6994159 (Sup.Ct., Nassau
County; Dec. 15, 2011;Winslow, J.); (People v. Greene (1887). The court may, on motion of
either party after notice to the other party, set aside any void judgment or order. Petitioner

appease the court as to the fact that registered owner of the subject premises Jonathan Dingle was

known to occupy the subject premises, prior to his death in 2015. (Code Civ. Proc. § 1505; 392.

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 15 of 19

Q. Test for Establishing That Judgment Is Void on Its Face. A judgment or order is void on
its face when its invalidity appears from an examination of the judgment roll to Ms. Antonio
surprise prior Landlord and Respondents are surprisingly working in concerted efforts to
illegally vacate tenants from the building in order to obtain their third party transfer objective at
the expense of others tenants. Respondent promises are of “magnitude, boldness and
impressiveness” they Testify on record that they will relocate tenants upon complete renovation
of building. See (the First Department Appellate Division) in Trapp v. American Trading and
Production Corp., 66 A.D.2d 515, 414 N.Y.S.2d 11 (1979); Shouse v. Lyons, 4 A.D.3d 821, 772
N.Y.S.2d 177 (4th Dept., 2004). (People v. Davis (1904).

R. Supreme Court can issue order to set aside as matter of Authority. Assuming the
Supreme Court abuse it discretion in specific regards to rendering a determination that Ms.
Antonio is a squatter occupying City in rem foreclosure property and no evidence was introduced
to support such determination. Its clear as the “blue skies” that Respondents request a writ of
mandamus from the Supreme court since no answer or evidence was presented by any
Petitioner, to challenge following papers: the in rem foreclosure summons, with the affidavit or
proof of service; the complaint; entry of notice, affirmation in opposition with a memorandum
endorsed thereon. On the authority of Giordano v. Loperfide, 203 App.Div, 164, 196 N.Y.S. 472,
the court is constrained to hold that this occupant is not a squatter, and that the landlord must
comply with the local laws which require him to obtain a certificate authorizing the institution of
summary proceedings before applying to the court for an eviction. See Jacqueline Morillo,
Natividad Abreu, Wingrove Carlos, Evelyn Rivera, and Constance Hagans, individually and on
behalf of all other person similarly situated v. The City of New York Department of Housing
Preservation and Development of the City of New York ;et al,.178 A.D. 2d 7, 582 N.Y.S. 2d 387

The court should set aside order/decision due to Newly discovered evidence.

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 16 of 19

8. Motion to Quash Order/Decision as Constitutional Law. On or before the last day of his or
her time to plead, or within such further time as the court may for good cause allow, a petitioner
may serve and file a notice of motion to quash order/decision on the ground the court abuse it’s
discretion in reasonable time (reversal, modification, or vacatur of prior paper) must be made
within a reasonable time. The Court in Nash v. Port Authority of New York and New Jersey, 22
N.Y.3d 220, 225, 980 N.Y.S.2d 880, 884, 3 N.E.3d 1128, 1132 (2013; Pigott, J.); (Code Civ,
Proc, § 418.10(a)(1)).

T, Rent receipt introduce by respondent demonstrate she is not a squatter. Evidence
introduce indicate petition is not a squatter. Evidence introduce indicate Ms. Antonio did not
cash the rent check herself as suggested by Respondent in their oral arguments in holdover
proceedings. Upon examination of the handwriting upon all check cashed is clear that said
signature does not match Ms. Antonio style of writing but is very similar to Bobby Wells
signature introduce on an affidavit by Respondent in its conspired efforts to vacant the subject
premises without adhering to proper procedure and laws. Bobby Wells cursive “e” on affidavit is
very similar to scripted “e” on the check cashed according to the HRA records it appear all the

checks were cashed by same handwriting at all times. (See 344 East 110 Street v. Doe, 212
N.Y.S 125 315 Misc. 917 (1925).

U. Extra Ordinary Circumstance Necessary for not paying full rent amounts. Prior to the
death of Jonatan Dingle and at all times the subject property remained in despair in spite of
efforts to repair fixtures, broiler, roof etc. At times Ms. Antonio contributed to major repair in
her apartment and throughout the building. Ms. Antonio made several communication portion
with HPD regarding broiler replacement and other needed repairs. Ms. Antonio maintained a
fiduciary relationship with 1211 HDFC since she had a property interest at stake, common
interest and standing community interest in the said property. Ms. Antonio existence does not

provide negative impact upon subject property rather a positive one. Ms. Antonio and her family

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 17 of 19

currently occupy the premises in order to prevent the Respondent from creating another vacant
building in our community and displacing another long-standing family without reason or
rational, In addition Respondent’s action formulate, rather a public policy issue “homelessness”

due to eviction. “Homeless Blood Bath” NY Daily News, (Sunday, October 6, 2019).

YV. Newly Discovered Evidence Validate Standing to Challenge in rem foreclosure action.
Petitioner prior unsigned leasing agreements should constitute rights to be protected. The general
appearance after reviewing such document is that Jonathan Dingle registered owner of 1211
HDFC, and prior tenant of apartment 4N did not signed lease upon pending approval from
members of HDFC to purchase unit and be issued a subsequent sole propriety lease. Jonathan
Dingle was decease at the time of in rem foreclosure proceeding, Additionally, Bob Wells held
himself out as Landlord upon death of Jonathan Dingle to collect rent and issue lease of subject
premises. Petitioner was prevented from presenting any evidence prior a court due to
intimidation from prior Landlord. In that he issued a unsigned lease stamp similar to unsigned -
lease delivered prior and dated which I was given permission to complete the top portion. On
the authority of Giordano v. Loperfide, 203 App.Div. 164, 196 N.Y.S. 472, the court is
constrained to hold that this occupant is not a squatter, and that the landlord must comply with
the local laws which require him to obtain a certificate authorizing the institution of summary
proceedings before applying to the court for an eviction. The court has inherent discretionary
power fo vacate an order or judgment in the interests of substantial justice. See Tamimi v.
Tamimi, 38 A.D.2d 197,328 N.Y.S.2d 477 (2d Dept., 1972). See Woodson v. Mendon Leasing
Corp., 100 N.Y.2d 62, 760 N.Y.S.2d 727, 790 N.E.2d 1156 (2003; Rosenblatt, J.).

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 18 of 19

 

THE NEW STANDARD PLAIN LANGUAGE APARTMENT LEASE

_ PUBLISHED AND PON Ne oy
TANNEN'S - 363; East t49Ih St onx, My.
1978 COPYAISHTED BY: MiE. TANNENG “~Z

     
 

 

Adopted ‘By New. York Realty Owne

 

 

mts. A. oe Wi, Fy BS
Chis. Agreement | By =
Y21D Washington Avenue $ o
\ ELD-FE.C, . x
| fey Washington Avanue Made this N-doyof Trecery
beweens Bron N.Y, 10998 a : 6 = a Lundlord
‘and Yal\Qoan Alene _ - as Tenant
- c

in whith it Is ugreed as follows:
i. -The landlord has leased to the senant apartineni no. consisting of KH, “rooms onthe HA floor of the building:

, fosuted av I2\\ Ween x YN ADE Brccnk NY (CxISio City and State of New.
York, fora TERM of — | DCAC, __ Deginning 2.14 \vset =~‘ snd. ending (2.\74 lt S

  
 

at the ANNUAL RENT of § iS (Oe payable in equal.
mianthly” -installments of $ \ 2. SO CO in advance. civ -the FE) day of exch month atthe

office of the: Fandlord, svithout prior notice or dervand,
2. (RENTED “AS IS*: ‘The tenant has inspected the apariment ‘and Ube building in which i is focated und ix
luking- sume “as is. No promike oF tepresentution has Been madé by the landlord convefning the condition of the
upartment whick is not written ‘in this Tease.“ . ;
°3; FAILURE TO GIVE POSSESSION: “The Hindlord:shull not -be tiable to the tetunt for dumapes and the teyse shall not fe.
impaired ‘I (he lundtord shalt be unabic to-give posession of the apartment.di: the dale Naed Tor the commencement of the tern,
“4, (OCCUPANTS AND USE: The apartment may-only bevsed und occupied for.divelling purposes by the famed feaunt or tdénsnts
> and immediate family atthe Aime of the signing of this lease, Tenunt will-not allow theapartment to be occupied by uny rooner or
“‘bourder und will-not sublet the upariment or any part thereof nor-assiga this lease, except-as permiticd by Section 226b of the Real Proper:
ty Luw. The.apartment shall aot be-used as a boarding or lodging hobsz, wor for w:school, nor to give lessons in music or singing. Tenual
_ shall-not expose any signs in the Windows or door of the apartment.
-3. FIREOR ANY CASUALTY: The icnun| shall not use the apartment in uny munner of tor any purpose which will udversely
" affeet there insurunce or increase the rate. Incase of fire the tenant-shull give immediute-notice of such oecurrence-to the landlord whe
shall cause the premises to be repuired within.o reasonable time, subject to any: deluys duc to udjustnicat of insurance claims, jubor
iroubles Or any cause not under landlord's: control, and there shall not be any sbalement-of reat. (f, however, the buildingestull be damuy-
ed by fire. stvident or other casually to such an extentihat-the landlord shall, ii-the exercise of discretion, decide to.denvwlish the building
orto substantially. rebuild it, the landlord may. give thirty (30) days" notice in writing-(o the fenunt thal the lundlord has decided to eitacul
this dease, If the fire, aceidcat or other caspalty shall have been caused by day dct of the tenunt or {nilure of the tenunt ty aed thy cust ob
“any required cepitirs shall be repaid by the tenaal ‘tothe landlord as uddilionnl rent,

6. REPAIRS: The teaunt shall muke all-repairs to the apartment which shall result from misuse Or neglect, The tenant shall repity
1o Vbe Tandlord. us uddifioasl reni, the cost of-repairing-any damage to the apartment. or building caused by the tenual, uoy member of
‘lenunt!s Himily, occupant or guest or the cost of the removal of uny violation cuused lo be recorded spuinst the apycument or building by
“the. willful act or neglect of the tenant, any. member of tenant's family, occupant or guest.

7, ACCESS BY LANDLORD: The hindlord: its. agents und employees, mechanics dnd urlisuns shall be permitted ty enter the
ampariment. at all reasonable hours for the purpose of txamining same, muking repairs, cahibiling sence lo prospective lenants, any
morlpipee of prospeclive mortgiges ‘OF representulive or ony other person For a. reusonuble purpuse. :

%. FEES AND EXPENSES: — If the tenuat shall fail to pay the rent-or any item of additional rent when due ur shall otherwise failia
obey ny upreement, promise of perform any duty und the tandiord shall be required to spend any moncy or become obligated to expend

any monty, including but not limited lo sWorneys {ces in proscculing any actian or proceeding, including + summary proceeding ngainst
the tenunt oc in bringing any action uguins( u-person nol g purty 10 this lease, oF in defending uny uclion ur proceeding brought bya person
‘not y party tu this lease, such capense shill be deemed additional cent. Landlord may enforce the paynient of any item of additional real
by u summary procecdings.
- 9 SURVIVAL OF CLAIM: That the obligation of temunt to pay rent or additionul rent of any oihcr charge shull continue after
the enfry of a final judgment und the issuance of a warrant of eviclion in summury proceedings. .

10, SUBORDINATION: Any lease of the lind of which the building in which this apuctment is contained and any mortgage of
lund und buildings. or both, which is presently in effect or which may be made afier Uhis lease ts signed of any galonstons, replacements,
consvjidutiuns, modifications of such leases und morlgsges shall have priority and, in uccordunce with the provisions stated in suvh in-
struments, the kindlord may lerminute this tease, despite the date stated lo be the ending date. This provision of the leuse shall be operative
withoul siny further uelion und the tenant shall be required to signuny cerlificate the lundlord muy tender to the tenant vonfirming such
priority.

Hl. ABANDONMENT: Any removal by the tenant of the furniture und furnishings in the apartment os a subsient tal part thereol
or any other act by the renant which might suggest thal the tenunl hus vucaied the apartment shall be deemed an abandonment of the

/
/

 
Case 1:19-cv-11084-LLS Document 2 Filed 11/27/19 Page 19 of 19

(1) Landlord may have proper cause to apply to the Division of Housing and Community Renewal {(DHOR) for
assistance. If Landlord does apply and is found to be entitled to an inerease in rent or other aid, the Landiord and
Tenant agree:

(a) To be bound by the determination of the DHCH.,

(b} Tenant will pay any rent increase in the manner set by the DHCR,

{c) Despite anything contained in Subdivisions a and b, it is agreed in the event that an order is isaued increasing
the stabilization rent because of Landlord hardship, -the Tenant may, within 30 days: of receipt of a copy of the DHCR
order, cancel this Lease on 60 days written notice to the Landlord. During the perigd prior to vacating, the cancelling
Tonant may continue In occupancy at no increase in rent. «

(2) The rent provided for in this Lease may be increased or decreased Tqtrodctively to the commencement of the.
Lease to conform to the lawful Rent Guidelines of any changes in the Guidelines which apr to this Lease as issued by

x

the Now York City Rent Guidelines Board. , of
(3) This Lease. and’ all riders shall continue in full force and effect, and except as modified above, shall in no way be

affected by this Paragraph.

Law

IN- WITNESS WHEREOE: Lundiord and Tenant hays respectively signe? Ads SecA METER Ns ae und sear (ing have
mh

wrillen,

 

    

 

 

 

 

 

 

 

 

    

4 cy Thy Rr
Pe Wn ght ay Davrenuey Dp we . dec "Landlord bs.
abe is aie ; ; }2 ve wstiineton Avenue ‘
ti. po By a ye L5.
Witness to Landlord's Signature ane: a. erTATA, TOY, 10dDa 4 Agen
wNa Set . :
Witness toTenant’s Signature SY wT Tenant
L.%.
Tenant
Bem
y m 4 > a : qi nh fs
* we, Fe g c e- i
i u ivf 3 %. 3 3 a Ed +i he
7 of Eo Nw 8 3 3 3 a “a x
ey 3 Bi vet
Poo ae Ff rs ee
4,42 Rw (E| « BE ZeOEH EE
: i - : 3 . r[e
Bg 8 Z| we HS RaSh e ge
BEOELS iS IP - Be OBR Sy
iE mq 3 a 3 nr Se g
5 Og io 5 <
me fig 3 Fi E qa OR c Hl
SS 1” x Q = = ..
to ms — ee a a : *
mS ve Ge: m #
2 3 yt p t
3 ae 5 ye F
° (5 SB { Ke rm w
{_— La ‘
Mm ip Ee 2 a - i .
~ ~ m 4 & y
a ¥ = a :
a g i 8 r
7 ” P 8. :

 
